IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-84,972-01 & WR-84,972-02


                          EX PARTE BRYON WILLIAMS, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. D-1-DC-13-100117 & D-1-DC-13-100118
                          IN THE 167TH DISTRICT COURT
                             FROM TRAVIS COUNTY


      Per curiam. ALCALA , J., filed a concurring opinion in which JOHNSON , J., joined.
YEARY , J., filed a concurring opinion in which KEASLER and HERVEY , JJ., joined.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of compelling

prostitution and trafficking of persons and sentenced to nine years’ imprisonment in each case. He

did not appeal his convictions.

        It appears that Applicant reached a plea agreement with the State after a jury trial, during the

jury’s deliberations. Applicant contends that his trial counsel rendered ineffective assistance because,
                                                                                                      2

among other things, counsel did not advise Applicant that the jury was deadlocked and that the trial

could end in a mistrial.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance caused Applicant’s guilty plea to be involuntary. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claim for habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.
                       3

Filed: June 29, 2016
Do not publish